[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  NOV 27, 2006
                                No. 06-12637                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A97-129-718

GUO RUI SHI,


                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (November 27, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Guo Rui Shi, a native and citizen of China, petitions for review of the denial
of asylum, withholding of removal, and Convention Against Torture relief by the

Immigration Judge and Board of Immigration Appeals (BIA). Because substantial

evidence supports the Immigration Judge’s findings that Shi’s testimony was not

credible and he failed to establish past persecution or a well-founded fear of future

persecution, we deny the petition.

                                I. BACKGROUND

      Shi entered the United States at Miami International Airport on March

18, 2003, without valid entry documents. He was taken into custody by U.S.

Immigration and Customs Enforcement and told officials that he wished to apply

for asylum because he had been arrested ten times in China for selling Falun Gong

materials at his bookstore and for fighting, and he feared he would be jailed if he

returned to China. He also stated that he had no family in the United States and

had arrived from France. In his credible fear interview one week later, Shi

reiterated his Falun Gong story and conceded removability.

      Shi filed his asylum application in June 2003 and stated that he feared being

jailed or sterilized should he return to China. Shi alleged that Chinese family

planning officers had forced his wife to have an intrauterine device (IUD) inserted

after she gave birth to their first child in 1999, she was forced to have an abortion

when she became pregnant again, and they now had two children. His wife and



                                           2
children remained in China.

      At his asylum hearing, Shi testified that he had three children, including a

son born since he filed his asylum application, and he had a brother in New York.

Several months after his wife’s IUD was forcibly inserted, Shi and his wife went to

a doctor to have the IUD removed, and they received notices and paid fines

because his wife did not appear for IUD checkups. When his wife became

pregnant again in 2000, Shi was taking their youngest daughter to his parents’

home when he was detained by family planning officers and his wife was taken to

have an abortion. Shi left China because his wife was pregnant again and he feared

she would be sterilized. He learned that she had been sterilized in January 2004.

Shi traveled to the United States through Switzerland and Nigeria and had said that

he was a Falun Gong member upon the instructions of his smugglers. Shi provided

documentation from China in support of his application.

      The Immigration Judge found that Shi was not credible because he lied

about being arrested for selling Falun Gong materials, coming to the United States

from France, and not having family in the United States; and he did not mention in

his asylum application his third child, his detention by family planning officers, or

his wife’s sterilization. The Immigration Judge denied asylum and stated that Shi’s

application should also be denied as a matter of discretion because he failed to seek



                                           3
asylum in Switzerland or France. The Immigration Judge denied withholding of

removal and Convention Against Torture relief, and ordered removal to China.

The BIA adopted and affirmed without opinion the decision of the Immigration

Judge.

                            II. STANDARD OF REVIEW

         When the Board of Immigration Appeals expressly adopts the Immigration

Judge’s opinion, we review the opinion of the Immigration Judge “as if it were the

BIA’s.” Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir. 2005). We

review the factual findings, including credibility findings, of the Immigration

Judge under the highly deferential substantial evidence standard. D-Muhumed v.

U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004); Al Najjar v. Ashcroft, 257

F.3d 1262, 1278 (11th Cir. 2001). “A credibility determination, like any fact

finding, may not be overturned unless the record compels it.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (internal quotation marks omitted).

                                  III. DISCUSSION

         Shi argues that the Immigration Judge erred when it (1) found that Shi’s

testimony was not credible; (2) found that Shi had not shown past persecution or a

well-founded fear of future persecution to establish eligibility for statutory asylum;

and (3) denied withholding of removal and Convention Against Torture relief. All



                                            4
three arguments fail. We address each argument in turn.

      Shi argues that the adverse credibility finding of the Immigration Judge was

not supported by substantial evidence. We disagree. The credibility determination

was based primarily on the significant inconsistencies between Shi’s asylum

application and his statements in his airport and credible fear interviews. These

were not “minor inconsistencies.” Cf. Osorio v. INS, 99 F.3d 928, 931 (9th Cir.

1996). The Immigration Judge also cited the discrepancies in the identifying

documents Shi provided and Shi’s inability to explain the events surrounding his

detention and his wife’s abortion. Although the Immigration Judge incorrectly

stated that Shi’s asylum application was filed after the birth of his son and

sterilization of his wife, Shi knew his wife was pregnant when he left China and

did not include that information in the application. Substantial evidence supports

the Immigration Judge’s credibility determination, and we “may not substitute

[our] judgment for that of the [Immigration Judge] with respect to credibility

findings.” D-Muhumed, 388 F.3d at 818.

      Shi’s remaining arguments also fail. Substantial evidence supports the

Immigration Judge’s finding that Shi failed to meet his burden of establishing

eligibility for asylum because he did not demonstrate that he suffered past

persecution or that he had a well-founded fear of future persecution. See Al Najjar,



                                           5
257 F.3d at 1284-85; 8 U.S.C. § 1101(a)(42). Shi’s identity documents were

unreliable because the identification numbers did not match. Shi produced an

abortion certificate, but the State Department Profile for China states that China

issues abortion certificates only for voluntary abortions. The documentation of

fines paid does not establish that Shi’s wife was forced to undergo an abortion or

that Shi resisted the assessment. See Yang v. U.S. Att’y Gen., 418 F.3d 1198,

1203 (11th Cir. 2005). Shi submitted no corroborating evidence that his wife was

sterilized after she gave birth to their son. The evidence does not compel us to

reverse the Immigration Judge’s determination that Shi failed to present specific

and credible evidence of past or future persecution. Shi’s failure to establish

eligibility for asylum also forecloses his eligibility for withholding of removal and

Convention Against Torture relief. Al Najjar, 257 F.3d at 1292-93, 1303.

                                IV. CONCLUSION

      Shi’s petition is

      DENIED.




                                          6